DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Acknowledgement is made of the amendment filed on 01/12/2022 in which claims 1 and 6-8 were amended and claims 11-12 canceled. No new claims were added, therefore claims 1-9, 13-14, and 21-27 are pending for examination below. 
 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 1-3, 5, and 7 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Hobbs [US 6,963,186] in view of Kawakami et al. [JP 2004142661].
With respect to claim 1, Hobbs discloses a system for charging a battery of a vehicle [Fig. 1], the system comprising: a battery charger [100] having an electrical power cord releasably attachable to at least one of the vehicle and a source of power [125 and/or 120]; a controller electrically coupled to the electrical power cord [270]; and at least one of a group consisting of a transmitter and a receiver electrically coupled to the controller [275]; a portable controller remote from the vehicle and battery charger, the portable controller configured to wirelessly communicate [130; configured to communicate via cellular telephony, i.e. 130 may be a mobile phone/PDA] with the controller of the battery charger via the at least one of the group consisting of the transmitter and the receiver of the battery charger [col. 7 lines 45-46]; the controller configured to receive at least one signal indicative of a level of charge of the battery and determine when charging will be completed based in part upon the at least one signal indicative of the level of charge of the battery [col. 7 lines 1-50]; and a display configured to display information indicative of the amount of time to charge the battery determined based at least in part upon a level of charge of the battery [107; displays amount of time estimated to complete charge which implicitly is based on level of charge of the battery]. However, while Hobbs displays an estimated time to charge completion he fails to disclose the repeatedly receiving updated information during charging of the battery and repeatedly displaying the time during charging of the battery. 
par. 0073-0082].
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Hobbs to have a real-time/up-to-day time of charge completion displayed to the user for the benefit of providing the latest information to the user thereby allowing to user to see a more accurate indication of when the charging process will be completed.  

With respect to claim 2, Hobbs further discloses wherein the display is electrically coupled to the controller of the battery charger [col 11 lines 10-15].

With respect to claim 3, Hobbs further discloses wherein the controller of the battery charger is located in a housing of the battery charger located along the electrical power cord [see Fig. 1].

With respect to claim 5, Hobbs further discloses wherein the portable controller is further configured to send signals to the controller of the battery charger to start and stop charging of the battery [col. 7 lines 29-51].

With respect to claim 7, Hobbs as applied above further discloses wherein the controller of the battery charger is configured to repeatedly determine when charging will be completed by estimating an amount of charge time remaining to charge the battery at least partially based upon the at least one 107; displays amount of time estimated to complete charge, see also col. 3. Lines 20-26 and Kawakami as applied in claim 1].

Claims 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hobbs [US 6,963,186] and Kawakami et al. [JP 2004142661] as applied above, and further in view of Vasant [US 7,243,746].
With respect to claim 4, Hobbs teaches collecting battery voltage information displaying the information related to the battery recharging function but fails to explicitly disclose wherein the controller of the battery charger repeatedly sends signals to update the level of charge of the battery on the display.
However, collecting/displaying updated levels of charge of a battery is routine in the art of battery charging. For example, Vasant teaches repeatedly sending signals to update the level of charge of the battery on a display [106, 107, and/or 110; note the displays are real-time type displays].
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Hobbs such that the display further included up-to-date/real-time battery levels for the benefit of providing the most accurate and up-to-date status of the information to the user. 

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hobbs [US 6,963,186] and Kawakami et al. [JP 2004142661] as applied above, and further in view of Pryor [US 2008/0007202].
With respect to claim 6, Hobbs discloses the portable controller configured to send signals relating to the programing and control of the charger [col. 7 lines 35-50], but fails to explicitly disclose the signals being time of day based. 
Figs. 3 and 4; user entered starting and/or ending times].
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Hobbs to include the user entered time of day for charging information for the benefit of impacting grid stress and charging cost as stated by Pryor [par. 0004].

Claim(s) 8, 9, and 14 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Hobbs [US 6,963,186] in view of Vasant [US 7,243,746] and Kawakami et al. [JP 2004142661].
With respect to claim 8, Hobbs discloses a method of charging a battery of a vehicle [Fig. 1], the method comprising: connecting an electrical power cord of a vehicular battery charger [100] to at least one of the vehicle and a source of power [125 and/or 120]; establishing wireless communication [275] between a controller of the vehicular battery charger [270] and a portable controller of a user remote from the vehicle and the vehicular battery charger [130; configured to communicate via cellular telephony, i.e. 130 may be a mobile phone/PDA]; sending a wireless signal from the portable controller to the controller of the vehicular battery charger to begin charging the battery of the vehicle and supplying electricity from the source of power to the battery of the vehicle responsive to the wireless signal from the portable controller [col. 7 lines 29-51]; receiving at the controller at least one signal indicative of a level of charge of the battery [col. 2 lines 66-67]; estimating, based at least in part upon the at least one signal, an amount of time remaining to charge the battery [col. 7 lines 20-28; amount of time estimated to complete charge, also note readings are taken of battery voltage; time to complete charge is implicitly based on a level of charge of the battery]; displaying information indicative of the amount of time remaining to charge the battery based at least in part upon the estimating step and information indicative of the level of charge of the battery [107; displays amount of time estimated to complete charge and also a level of charge of the battery is completed]. However, Hobbs fails to disclose displaying information indicative of the level of charge of the battery and repeatedly performing the receiving/estimating/displaying of the information during charging of the battery with the vehicular charger.  
Display of a level of charge of a battery is trivial in the art of battery charging, for example, Vasant teaches repeatedly sending signals to update the level of charge of the battery on a display, including during a charging operation [106, 107, and/or 110; note the displays are real-time type displays].
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Hobbs such that the display further included up-to-date/real-time battery levels for the benefit of providing the most accurate and up-to-date status of the information to the user thereby allowing the user to quickly and accurate gauge the current level of battery charge. 
Finally, the difference between Hobbs/Vasant and the instant claims is how to provide real-time indication of the remaining charge time of the vehicle during the charging process. Such a method is well-known in the art of battery charging. For example, Kawakami teaches repeatedly receives during charging of a battery with a battery charger information relating to the battery and repeatedly determining time of completion to a display for repeatedly displaying the time [par. 0073-0082].
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Hobbs to have a real-time/up-to-day time of charge completion displayed to the user for the benefit of providing the latest information to the user thereby allowing to user to see a more accurate indication of when the charging process will be completed.  

With respect to claim 9, Hobbs further discloses wherein the display is electrically coupled to the controller of the battery charger [col 11 lines 10-15].

With respect to claim 14, Hobbs further discloses sending another wireless signal from the portable controller to the vehicular battery charger to stop charging the battery of the vehicle [col. 7 lines 29-51].

Claim(s) 13 is/are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Hobbs [US 6,963,186], Vasant [US 7,243,746], and Kawakami et al. [JP 2004142661] as applied above and further in view of Bridges et al. [US 2008/0040223].
With respect to claim 13, the previous arts disclose the amount of time until completion however fails to disclose the basic math equation to convert that into a time of day. However, Bridges teaches a charging process in which a predicted completion time is calculated [claims 9 and 17]. 
Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify Hobbs as applied above such that a time of time for charge completion was displayed for the benefit of providing to the user quick visual feedback of when the charging would be complete thereby equating the charging process to real-world events, i.e. 3p.m. instead of 3 hours left. 

Claims 21-25 and 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hobbs [US 6,963,186] in view of Pryor [US 2008/0007202] and Kawakami et al. [JP 2004142661].
With respect to claim 21, Hobbs discloses a system for charging a battery of a vehicle [Fig. 1], the system comprising: a battery charger [100] having an electrical power cord releasably attachable to at least one of the vehicle and a source of power [125 and/or 120]; a controller [270] electrically coupled to the electrical power cord and configured to receive at least one signal indicative of a level of charge of the battery [col. 2 lines 66-67]; a transmitter electrically coupled to the controller [275]; a 130; configured to communicate via cellular telephony, i.e. 130 may be a mobile phone/PDA], the portable controller configured for wireless communication with the controller of the battery charger via the transmitter of the battery charger and to receive signals indicative of the battery [col. 7 lines 45-46]; and a display coupled with the portable controller [130] and also a display coupled with the controller [107]. However, Hobbs fails to explicitly disclose the controller sends the voltage/time data to the portable controller(s) for reception and display of the charge level and time remaining. 
Pryor teaches sending signals indicative of level of charge [par. 0025] to a remote controller [164] in order to allow remote control of the recharging operation. 
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Hobbs such that the controller sent the voltage data to the portable remote display for the benefit of allowing the remote user access to the data relating to the charging information (battery level) thereby enhancing the ability of the remote user to accurately diagnose/monitor the recharging operation. 
Furthermore, Kawakami teaches sending signals indicative of a time remaining to charger to a remote controller via wireless communication for view by a user [par. 0076-0084].
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was made to modify Hobbs such that the controller sent the time data to the portable remote display for the benefit of allowing the remote user access to the data relating to the charging information (time left) thereby enhancing the ability of the remote user to accurately diagnose/monitor the recharging operation. 


claim 22, Hobbs further discloses wherein the portable remote controller is defined at least in part by a phone [130; col. 7 lines 29-51; uses cellular telephony].

With respect to claim 23, Hobbs further discloses wherein the level of charge is a full charge of the battery [col. 7 lines 11-25; see also 339].

With respect to claims 24 and 25, Hobbs as applied above further discloses wherein the display is a first display, the system further comprising a second display located in a housing of the battery charger located along the electrical power cord, electrically coupled to the controller of the battery charger, and also configured to display the level of charge of the battery, wherein the second display is also configured to display the amount of time remaining to charge the battery. [107/108 which display the time/voltage information to a user of the electric vehicle].

With respect to claim 27, Kawakami as applied above discloses the time information being during a charging of the battery [par. 0072-0084].  

Claim 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hobbs [US 6,963,186], Pryor [US 2008/0007202], and Kawakami et al. [JP 2004142661] as applied above and further in view of Vasant [US 7,243,746].
With respect to claim 26, Hobbs discloses measuring a charge level of the battery however fails to explicitly disclose repeatedly sends signals to update the level of charge of the battery on the display.
Real-time display of battery level is trivial in the art of battery charging, for example, Vasant teaches repeatedly sending signals to update the level of charge of the battery on a display, including during a charging operation [106, 107, and/or 110; note the displays are real-time type displays].
. 

Response to Arguments
Applicant’s arguments submitted on 01/12/2022 are moot, as a new grounds of rejection has been applied in view of Kawakami above and Applicant has not had a chance to respond with arguments for the new reference. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Specifically the attached translation of WO 0118899 additionally shows another prior art disclosing the known method in the art of updating a charging end time. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859